Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-3, 9-23 have been reviewed and are addressed below.  Claims 4-8 has previously been cancelled

Response to Amendment/Arguments
Applicant’s amendments filed on 10-22-21 has been entered and are addressed below.
With respect to applicant’s arguments regarding the 101 rejection, applicant argues that the amended claim overcomes the rejection, specifically since it recites usage of generated model. Examiner respectfully disagree. As per applicant’s response, the model for example can be generated by generating a logistic regression or support vector machine, therefore the use of generic model does not overcome the rejection since it merely runs a software in a generic computer device to generate a data output. The use of a logistic regression is known in the art to predict certain outcome.
With respect to the applicant’s arguments regarding the prior art that it does not explicitly teach generates combination data by combining at least two different types of receipt data using a combination key, examiner respectfully disagree. Broadly interpreted, as indicated in the rejection, in paragraph 216 of Cargill it recites a linear combination of the variables (for instance, getting a certain disease or not) and a set of independent variables (for instance, genotypes of different associated genes, and the associated demographic and environmental factors). One example is stratified analyses may be performed using stratified factors that are likely to be confounding, including demographic information such as age, ethnicity, and gender (in this case it has three types of receipt data). Cargill does not teach the insured person’s number however 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 9-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-3, 9-23 are drawn to an processing apparatus, display apparatus and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 9 and 10 recite “generating combination data by combining at least two different types of receipt data using a combination key, wherein the receipt data includes insured person number for the insured person which was 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, the prediction model predicting a risk of the insured person of developing a predetermined disease using generated combination data and applying the prediction model to the generated combination data… under the broadest reasonable interpretation applies to mathematical relationship. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system, “computer” , which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to 
The claims no not recite additional elements which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 153 states that "the disease development risk prediction system 100 according to this exemplary embodiment may be, for example, realized by a processor that executes a process according to a program stored in a non-transitory storage medium. That is, the generation data processing means 121, the data classification means 123, the prediction model learning means 131, the performance evaluation means 132, the prediction data processing means 141, and the prediction means 143 may be, for example, realized by a processor that executes a process according to program control. The processor is, for example, a central processing unit (CPU) or a graphics processing unit (GPU)”.
The claims no not recite additional elements which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim 2 recites generation means combines the at least two different types of data using the combination key including the insured person number anonymyzed by hashing or encryption. This is similar to the independent claim (certain methods of organizing activities)
Dependent claim(s) 3, 9-23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cargill (2017/0029889) in view of Amarasingham (2014/0074509).
With respect to claim 1 Cargill teaches a disease development risk prediction system comprising:
 a data generation unit which generates combination data by combining at least two different types of receipt data using a combination key, wherein the receipt data includes an insured person number for an insured person which was converted using a predetermined method and birth year of the insured person, and wherein the combination key combines the converted insured person number and the birth year (Cargill Table 4 “TABLE 4 Column Heading Definition Marker hCV identification number of the tested SNP Typed in Discovery "yes" = marker has been genotyped in two independently-derived and Replication? DNA sample sets (a Discovery Set and a Replication Set); "no" = marker has been genotyped in a single DNA sample set (a Discovery Set only) Study Sample set used in analysis ("Discovery"; "Replication, All Cases"; or "Replication, Probands") Genotyping Method of SNP genotyping ("Individual" or "Pool" genotyping) Stratum The stratum used for the analysis (see the following table 
a model generation unit which generates a prediction model predicting a risk of the person of developing a predetermined disease using generated combination data (Cargill paragraph 216 “Logistic regression is a model-building technique in which the best fitting and most parsimonious model is built to describe the relation between the dichotomous outcome (for instance, getting a certain disease or not) and a set of independent variables (for instance, genotypes of different associated genes, and the associated demographic and environmental factors). The most common model is one in 
applying the prediction model to generated combination data for the person to predict the risk of the person of developing the predetermined disease (Cargill paragraph 234 “further increase the accuracy of diagnosis or predisposition screening, analysis of the SNPs of the present invention can be combined with that of other polymorphisms or other risk factors of rheumatoid arthritis, such as disease symptoms, pathological characteristics, family history, diet, environmental factors or lifestyle factors”).
Cargill does not explicitly teach that the other receipt data is an insured person.
Amarasingham teaches non-clinical data may include, for example, social, behavioral, lifestyle, and economic data; type and nature of employment; job history; medical insurance information (Amarasingham paragraph 19).
One of ordinary skill at the time would have found it obvious to combine the teachings of Cargill with Amarasingham with the motivation of maximizing efficiency (Amarasingham paragraph 48).
Claim 9 is rejected as above.
Claim 10 is rejected as above.

With respect to claim 2 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 1, wherein the receipt data includes birth year and month of the insured person, and wherein the data generation unit combines the at least two different types of receipt data using the combination key, 
Claim 22 is rejected as above.
Claim 23 is rejected as above.

With respect to claim 3 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 1, wherein the receipt data is any of: medical receipt data indicating a receipt for a medical act; dispensing receipt data indicating a receipt for a dispensing act; and nursing care insurance data indicating a receipt for a nursing care service (Cargill paragraph 26).

With respect to clam 11 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 2, wherein the receipt data includes gender of the insured person, and wherein the data generation unit combines the at least two different types of receipt data using the combination key, and wherein the combination key combines the converted insured person number, the birth year and month, and the gender (Cargill Table 4).

With respect to claim 12 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 1, wherein the data generation unit combines the at least two different types of receipt data using the combination key including age of the insured person (Cargill Table 4).


Amarasingham teaches these data may be encrypted or protected using data security methods now known or later developed (Amarasingham paragraph 53).
One of ordinary skill at the time would have found it obvious to combine the teachings of Cargill with Amarasingham with the motivation of maximizing efficiency (Amarasingham paragraph 48).

With respect to claim 14 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 1, wherein the data generation unit combines the at least two different types of receipt data using the combination key including the insured person number subjected to encryption (Cargill Table 4).

With respect to claim 15 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 3. Cargill does not teach wherein the data generation unit generates the combination data using at least the medical receipt data and the dispensing receipt data.
Amarasingham teaches the user may confirm, deny, or express uncertainty about a patient's disease or condition identification or intervention program enrollment eligibility (Amarasingham paragraph 63).


With respect to claim 16 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 15, wherein the data generation unit excludes, from the generated combination data, data of an insured person who developed the predetermined disease before or in a predetermined year, and wherein the model generation unit generates the prediction model using the combination data from which the data of the insured person has been excluded (Cargill Table 4).

With respect to claim 17 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 16, wherein the data generation unit determines an insured person for which the number of times an injury/disease code corresponding to the predetermined disease is included in the medical receipt data from the predetermined year backward is more than or equal to a designated number, as the insured person who developed the predetermined disease before or in the predetermined year (Cargill Table 4).

With respect to claim 18 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 16, wherein the data generation unit adds, to the generated combination data, an attribute indicating whether the insured person developed the predetermined disease in or after a year following the 

With respect to claim 19 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 18. Cargill does not teach wherein the model generation unit uses a code of middle classification corresponding to an ICD-10 code included in the medical receipt data, as the explanatory variable.
Amarasingham teaches with EP for possible ICD placement (Amarasingham paragraph 67).
One of ordinary skill at the time would have found it obvious to combine the teachings of Cargill with Amarasingham with the motivation of maximizing efficiency (Amarasingham paragraph 48).

With respect to claim 20 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 18. Cargill does not teach wherein the model generation unit uses a number representing drug efficacy in a national health insurance drug list included in the dispensing receipt data, as the explanatory variable.
Amarasingham teaches order generation to automate the generation of orders authorized by a local care providers healthcare environment and state and national guidelines to be returned to the practitioner's office, outside healthcare provider 
One of ordinary skill at the time would have found it obvious to combine the teachings of Cargill with Amarasingham with the motivation of maximizing efficiency (Amarasingham paragraph 48).

With respect to claim 21 Cargill in view of Amarasingham teaches the disease development risk prediction system according to claim 1, comprising a prediction unit which predicts an insured person having a potential to become a patient of the predetermined disease, using the generated prediction model (Cargill paragraph 12).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626